DEcLARATloN 0F PHlLLlP YAN HlNG WoNG
l, PHlLLlP YAN HlNG WoNG, declare as follows:
1. The facts set forth in this declaration are based on my knowledge and, if called as
a Witness, | can competently testify to their truthfulness under oath. As to those matters that
reflect a matter of opinion, they reflect my personal opinion and judgment upon the matter.
2. Origina|ly from Hong Kong, l moved to the United States in September 1974, and
| have lived in the Elmhurst neighborhood of Queens, New York, since September 1976. l\/ly

Wife is originally from China and moved to the United States in 1979.

3. l am a self-employed translator.
4. l\/ly Wife and l have three daughters.
5. Our daughter A.W. is in eighth grade at l.S. 5 - The Wa|ter CroWley |ntermediate

Schoo|, located in Elmhurst.
6. A.W. Would like to attend one of NeW York City's Specia|ized High Schools, and

she took the Specia|ized High School Admissions Test in October.

l declare under penalty of perjury that the foregoing is true and correct. Executed on

this°? fm day of [lj oVCM/A_£GZOlB at Queens, NeW York, NY 11373.

PHlLLlP YAN HlNG Wo%

 

